Citation Nr: 0933337	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-14 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hydrocele, lipoma of 
the spermatic cord and inguinal hernia, claimed as 
"abdominal tumors".  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1966 to December 1969.  Service in 
Vietnam is indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island which denied the Veteran's claim 
of entitlement to service connection for disability claimed 
as "abdominal tumors".

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Providence RO in May 2008.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

In March 2009, the Board solicited an expert medical opinion 
from a physician with the Veterans Health Administration 
(VHA) concerning whether the Veteran's claimed disability is 
a result of his active duty military service, to include 
exposure to Agent Orange.  In May 2009, the Board received 
the requested VHA opinion, which has been provided to the 
Veteran.  In August 2009, the Veteran's accredited 
representative submitted an informal hearing presentation of 
his behalf.  

Issues not on appeal

In a December 2004 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
hearing loss, posttraumatic stress disorder (PTSD), and 
entitlement to nonservice-connected pension.  The initiated 
an appeal as to the hearing loss and PTSD issues by filing a 
notice of disagreement in June 2005.  However, the Veteran 
never perfected an appeal as to these issues in that he did 
not submit a substantive appeal (VA Form 9) after the RO 
issued a statement of the case in July 2005.  Accordingly, 
those issues are not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In July 2007, the Veteran requested that his PTSD claim be 
reopened. In a March 2008 decision, the RO denied that 
request.  To the Board's knowledge, the Veteran has not 
disagreed with that decision.  Accordingly, that matter is 
not in appellate status.     


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed recurrent hydrocele, lipoma of the 
spermatic cord or inguinal hernia and his military service, 
to include presumed exposure to herbicides in Vietnam.


CONCLUSION OF LAW

A recurrent hydrocele and/or lipoma was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for 
"abdominal tumors".
 
In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated July 29, 2005, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the July 2005 letter that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The Veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the July 
2005 letter informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letter were copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and the letter asked that 
the Veteran complete such so that the RO could obtain private 
records on his behalf.  

The July 2005 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the July 2005 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in letters from the RO dated August 9, 2007 and April 
7, 2008.  

In any event, because the Veteran's claim is being denied, 
elements (4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in October 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the August 2007 and 
April 2008 Dingess letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran testified before the undersigned at a personal 
hearing in May 2008.  He has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, 
service personnel records, and VA and private treatment 
records have been associated with the claims folder.  

Additionally, the Board obtained a VHA medical opinion in May 
2009, the results of which will be discussed in more detail 
below.  The Veteran's representative has recently argued that 
the Board should assign "little to no probative value" to 
this medical opinion, but notably failed to assert any reason 
as to why.  See the August 3, 2009 Appellant's Brief, page 2.  
The VHA examination report clearly demonstrates that the 
urology expert reviewed the evidence of record, to include 
the Veteran's prior medical history, and rendered appropriate 
opinions with supporting rationale based on the questions 
presented by the Board.  

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski,         1 Vet. App. 
190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
If the Veteran believed that the VHA examiner's report was in 
error, or not representative of his true condition, he was 
free to submit competent medical evidence to the contrary.  
He did not do so.  See also 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim, and 
testified before the undersigned at a personal hearing in May 
2008. 

Accordingly, the Board will proceed to a decision.




	(CONTINUED ON NEXT PAGE)




Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R.                  § 3.307(a)(6)(iii) (2008).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.             38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2008).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and diabetes mellitus (Type 2).  See 38 C.F.R. 
§ 3.309(e) (2008); see also 38 U.S.C.A. § 1116(f), as added 
by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].
The foregoing diseases shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

The Veteran claims that he has a current disability, claimed 
as "abdominal tumors", which was caused by exposure to 
herbicides while serving on active duty in Vietnam.  See the 
May 2008 hearing transcript, page 7.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

With respect to Hickson element (1), as was noted above, the 
Veteran is seeking entitlement to service connection for 
"abdominal tumors".  The Veteran was diagnosed with a 
recurrent right hydrocele (water tumor) in May 2006.  
See the May 8, 2006 private treatment report of Dr. J.A.D.  
The Veteran was also assessed as having lipoma of the 
spermatic cord in April 2006, and an inguinal hernia in May 
2006.  See the April 5, 2006 private examination report of 
Dr. R.T.Z.; see also May 15, 2006 Operative Report of Dr. 
U.C.  For the purposes of this decision, the Board finds that 
all of these disorders fall within the Veteran's claim.  
Accordingly, Hickson element (1), current disability, is 
established.  

[The Board notes that "liposarcoma" is listed as an Agent 
Orange-related disease under 38 C.F.R. § 3.309(e).  However, 
a "lipoma," which is a benign tumor, is crucially different 
from "liposarcoma," which is a malignant tumor.                      
See Dorland's Illustrated Medical Dictionary, 31st ed. 
(2007).  No medical evidence of record indicates or even 
suggests that the Veteran's lipoma of the spermatic cord or 
recurrent right hydrocele were malignant tumors.  Indeed, the 
Veteran specifically testified that such was "never 
malignant . . . [a]lways benign."              See the May 
2008 hearing transcript, page 12.]  

In its analysis of Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

With respect to in-service disease, the service treatment 
records are absent any notation or complaint of abdomen or 
groin pain or disease during the Veteran's military service.  
The Veteran's December 1969 separation examination is 
pertinently negative as to any growths, tumors, or hernias.  
Further, the Veteran pertinently checked "no" on his 
December 1969 Report of Medical History upon separation when 
asked whether he has ever had or currently has a tumor, 
growth, cyst, or cancer.  It further appears that these 
disorders were initially diagnosed decades after service.  
[The Board adds that in any event the one year presumptive 
period found in 38 C.F.R. § 3.309(a) is inapplicable because 
a lipoma is not a malignant tumor.] 

Regarding in-service injury, the Veteran's service personnel 
records show that he served in the Republic of Vietnam during 
the Vietnam era.  It is therefore presumed that the Veteran 
was exposed to Agent Orange while in Vietnam, in the absence 
of affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1116(f) (West 2002);       38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a) (2008).  Therefore, the second Hickson element has 
arguably been met with respect to in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
because the Veteran's diagnosed right hydrocele, hernia, or 
lipoma of the spermatic cord are not listed among the Agent 
Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), 
medical nexus may not be presumed as a matter of law.  

Notwithstanding the inapplicability of the Agent Orange 
regulations, the Board is obligated to fully consider the 
Veteran's claim.  See Combee, supra; see also Brock v. Brown, 
10 Vet. App. 155 (1997) [holding that the rationale employed 
in Combee also applies to claims based on exposure to Agent 
Orange].  The Veteran has submitted no medical opinion in 
support of his claim.    

As noted above, the Board solicited an expert medical opinion 
from a VHA medical expert concerning whether the Veteran's 
current hydrocele/lipoma is a result of his active duty 
military service, to include exposure to Agent Orange.  Cf. 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  

In May 2009, after reviewing the Veteran's complete medical 
history, the VHA expert, Dr. J.G., concluded that it was 
"not as likely as not that the hydrocele was related to 
possible chemical exposure," and "not as likely as not that 
the hydrocele was related to any other incident of his 
service."  See the May 2009 VHA report of Dr. J.G.  Rather, 
Dr. J.G. noted that the hydrocele is possibly related to the 
Veteran's hernia, which he noted developed "many years after 
[the Veteran] completed his service."  Dr. J.G. additionally 
opined that the Veteran's lipoma of the spermatic cord "is 
not as likely as not" related "to any aspect of his 
military service."    

In support of his conclusions, Dr. J.G. noted that 
hydroceles, hernias, and lipomas of the spermatic cord are 
common in patients who do not have any history of military 
service.  Further, Dr. J.G. also noted that he "did not find 
a single reference in the medical literature indicating a 
known relationship between possible agent orange exposure and 
the development of a hernia or hydrocele."  

In short, the VHA medical expert discounted any relationship 
between the Veteran's military service and the recently 
diagnosed lipoma, inguinal hernia and hydrocele.  Crucially, 
there is no medical evidence of record contrary to the 
opinion of Dr. J.G.  The Board notes that the Veteran has 
been accorded ample opportunity to obtain a medical nexus 
opinion which supports his claim.  He has not done so.                         
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran himself, or his 
representative, contends that a medical relationship exists 
between his current hydrocele disability and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.           See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995). 

The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2008).  However, there is no competent medical 
evidence supporting a finding that the Veteran has manifested 
any claimed disability continuously since his separation from 
service in 1969.  A hydrocele was evidently first treated in 
1986, more than seventeen years after service his separation 
from service.  In the interim, there were no complaints of, 
or treatment for any abdominal disability.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  The lipoma and 
inguinal hernia were identified even more recently.   

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Indeed, the VHA expert, quoted above, 
specifically took into consideration the "many years after 
[the Veteran] completed his service" before developing any 
abdominal disability in rendering the negative nexus opinion.

Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  
Hickson element (3), medical nexus, has not been satisfied, 
and the Veteran's claim fails on this basis alone.

In conclusion, for reasons and bases expressed above, the 
board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a recurrent right hydrocele.  The benefit 
sought on appeal is accordingly denied.

	
ORDER

Entitlement to service connection for recurrent hydrocele, 
lipoma of the spermatic cord and inguinal hernia is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


